Case: 17-50573   Document: 00514418832   Page: 1   Date Filed: 04/06/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit
                              No. 17-50573                             FILED
                            Summary Calendar                        April 6, 2018
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee

v.

IRY WILLIAMS, also known as Iry James Williams,

                                         Defendant - Appellant

Cons. w/No. 17-50574 and Cons. w/No. 17-50575

UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee

v.

IRY WILLIAMS,

                                         Defendant – Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:16-CR-68-1
                          USDC No. 7:16-CR-206-1
                           USDC No. 7:16-CR-69-1
     Case: 17-50573      Document: 00514418832         Page: 2    Date Filed: 04/06/2018


                                         No. 17-50573
                                       c/w No. 17-50574
                                       c/w No. 17-50575

Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Iry Williams was convicted of one count of possession of a firearm by a
felon, one count of assault upon a federal officer, and one count of escape. The
sentences for these offenses were imposed to run consecutively, for a total of
260 months in prison, and he also received three-year terms of supervised
release for each offense that were imposed to run concurrently. Now, he argues
that the district court plainly erred under Tapia v. United States, 564 U.S. 319
(2011), by grounding his sentence in rehabilitation concerns.
       Tapia held that 18 U.S.C. § 3582(a) “prevents a sentencing court from
imposing or lengthening a prison term because the court thinks an offender
will benefit from a prison treatment program.” 564 U.S. at 334. Treatment
may be an “additional justification” for a term of imprisonment but may not be
the “dominant factor” underlying a prison sentence. United States v. Garza,
706 F.3d 655, 660 (5th Cir. 2013) (internal quotation marks and citations
omitted).
       Williams has not demonstrated plain error.                See United States v.
Escalante-Reyes, 689 F.3d 415, 419, 423-24 (5th Cir. 2012) (en banc). This is
because the record supports a conclusion that, while Williams’s need for
rehabilitation may have been one of the district court’s sentencing concerns, it
was not a dominant factor underlying the district court’s choice of sentence.
See Garza, 706 F.3d at 660; Escalante-Reyes, 698 F.3d at 423-24.
       AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2